Citation Nr: 0615042	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  06-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1970 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2006, the Board received a written statement from 
the appellant's representative indicating that the appellant 
requested a personal hearing to be held at the RO before a 
traveling Veterans Law Judge (VLJ) from the Board.  

Accordingly, the case is REMANDED for the following action:

The AMC or the RO should schedule the 
appellant for a hearing before a traveling 
VLJ from the Board and provide the 
appellant and his representative with the 
appropriate 30-day written notice of the 
scheduled time and place for this hearing.  
See 38 C.F.R. § 19.76.  

Whether or not this hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  The appellant 
need take no further action until he is otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





